Citation Nr: 1820493	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  17-02 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to February 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's tinnitus did not manifest in service or within one year of separation from active duty service, it is not otherwise related to his active duty service, and it is not caused or aggravated by his service-connected bilateral hearing loss disability.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1101, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has not raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The Veteran contends that his tinnitus is caused by his in-service exposure to excessive noise and/or caused by his service-connected bilateral hearing loss disability.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013).  Tinnitus (organic disease of the nervous system) is a chronic disorder listed under 38 C.F.R. § 3.309; thus, 38 C.F.R. § 3.303(b) is applicable. 

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation.  See Combee, 34 F.3d at 1043.

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C. § 7104(a) (2012).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The record shows that the Veteran has a current diagnosis of tinnitus.  For example, he underwent a VA audiological examination in June 2016, during which he was diagnosed with tinnitus.  Moreover, evidence of tinnitus symptoms is highly subjective.  The Board finds the Veteran's statements throughout the appeal regarding the presence of his current tinnitus to be credible, and thus, the first element of service connection is met for this disorder.  

Regarding the second element of service connection, the Veteran's service treatment records do not show complaints of or treatment for tinnitus symptoms.  Specifically, his November 1959 service enlistment and January 1964 service separation reports of medical examination and medical history do not show that he complained of any tinnitus symptoms.  Nonetheless, the Veteran and his representative have contended throughout the appeal, including in his June 2016 notice of disagreement (NOD) and March 2018 informal hearing presentation, that the Veteran was exposed to excessive noise due to his military occupational specialty (MOS).  These contentions are supported by the Veteran's DD-214, which shows that his MOS was as a tank and armor track man.  See 38 U.S.C. § 1154(a) (2012) (due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by the service records, the official history of each organization in which the Veteran served, the medical records, and all pertinent medical and lay evidence).  Additionally, VA has conceded that he was exposed to excessive noise during his active duty service.  Thus, the second element of service connection is met.  

However, the Board determines that the third element of service connection, the nexus requirement, is not met for the Veteran's current tinnitus.  Specifically, the Board finds that the Veteran's current tinnitus disorder did not manifest in service or within one year of separation from active duty service, it is not otherwise related to his active duty service, and it is not caused or aggravated by his service-connected bilateral hearing loss disability.  

The claims file contains lay statements, including the Veteran's March 2016 claim for service connection, his June 2016 NOD, and his representative's March 2018 assertions, contending that the Veteran's current tinnitus symptoms onset in service, have been present since that time, and that his current disorder is related to his active duty service or service-connected bilateral hearing loss disability.  The claims file also includes a medical opinion from a June 2016 VA examiner.  After reviewing the Veteran's records, performing an audiological examination for hearing loss and tinnitus, and noting the Veteran's self-reported history and symptoms, this examiner concluded that it is less likely than not (less than 50 percent probability) that the Veteran's current tinnitus was caused by or a result of his military noise exposure.  The examiner explained that unlike high frequency hearing loss, tinnitus symptoms are usually noticeable at the time of onset.  The examiner noted that that the Veteran reported that his tinnitus onset approximately 10 years prior.  The examiner also noted that the Veteran had post-military noise exposure from truck driving to account for the onset of his tinnitus, which onset approximately 45 years after the end of the Veteran's active duty service.  This examiner also determined that it was less likely than not that the Veteran's tinnitus symptoms are associated with his bilateral hearing loss.  The examiner explained that although hearing loss and tinnitus are commonly present together, they are not necessarily mutually occurring and have varying causes, to include: certain medications, stress, anxiety, nicotine, sodium, and excessive caffeine.  The examiner concluded that hearing loss does not cause tinnitus or vice versa.  

Although the Board has considered the Veteran's statements that his tinnitus onset in service, the record shows that the Veteran first complained of his tinnitus symptoms in his March 2016 application for disability compensation and related compensation benefits (VA Form 21-526EZ).  The absence of post-service complaints, findings, diagnosis, or treatment for approximately 52 years after service is one factor that tends to weigh against a finding of continuous symptoms since separation from service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Additionally, he told the June 2016 VA examiner that his symptoms began approximately 10 years prior or 45 years after separation from service.  Thus, his tinnitus disability did not manifest in service or within one year of separation from active duty service. 

The Board's findings are buttressed by the fact that the claims file does not contain a medical opinion finding a causal link between the current disability and the Veteran's in-service noise exposure.  The Board acknowledges the Veteran's contentions that his current tinnitus is related to his in-service noise exposure.  The Veteran is competent to report symptoms that he perceived through his own senses. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to offer an opinion as to etiology of his tinnitus due to the medical complexity of the matter involved.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Tinnitus requires specialized training for a determination as to diagnosis, causation, and progression, and is therefore not susceptible to lay opinions on causation or aggravation.  Thus, the Veteran is not competent to render an opinion or attempt to present lay assertions to establish the causation of his current disability. 

The June 2016 VA examiner's opinions, which are competent on the issue of causation of medically complicated matters, are of more probative value.  This examiner concluded that the Veteran's current tinnitus disorder is not caused by or related to his in-service noise exposure and that it is not caused or aggravated by his service-connected bilateral hearing loss.  This examiner's opinions are highly probative evidence regarding the cause of tinnitus because of the examiner's expertise, training, education, proper support and explanations, and thorough review of the Veteran's records and self-reported symptoms.

Therefore, as the preponderance of the evidence is against entitlement to service connection for tinnitus, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


